On the court’s own motion: 1. The decision slip of this court dated June 17, 1968 is amended to read as follows: “ Respondent’s determination dated April 11, 1968, cancelling the petitioner’s liquor license, modified, on the law, by (l) annulling the provisions cancelling the license and making demand for payment of the licensee’s bond and (2) substituting therefor a provision suspending the license for 15 days, commencing as of July 15, 1968. As so modified, determination confirmed, without costs. No questions of fact have been considered. “In our opinion, under the circumstances herein, the punishment of a cancellation of petitioner’s license was excessive.” 2. The order of this court dated June 17, 1968 is amended accordingly. Motion by petitioner for a stay pending determination of proceeding. Motion dismissed as academic (see Matter of Faulkner v. New York State Liq. Auth., 30 A D 2d 689, amd. herewith). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.